 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   DARNELL BLACK, SR.,                        Case No. CV 18-00793-RGK (RAO)
12                         Plaintiff,
13          v.                                  ORDER ACCEPTING REPORT AND
                                                RECOMMENDATION OF UNITED
14   R. Caputo, et al.,                         STATES MAGISTRATE JUDGE
15                         Defendants.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
18   Complaint (“SAC”), Defendants’ Motion to Dismiss, all of the other records and files
19   herein, and the Report and Recommendation of United States Magistrate Judge
20   (“Report”) issued on December 16, 2019. Further, the Court has made a de novo
21   determination of those portions of the Report to which objections have been made.
22         Included among Plaintiff’s objections to the Report is a new claim of an ADA
23   violation. When a claim is asserted for the first time in objections to the Report and
24   Recommendation of United States Magistrate Judge, the Court has discretion
25   whether to consider it. Brown v. Roe, 279 F.3d 742, 744-45 (9th Cir. 2002). Here,
26   the Court exercises its discretion not to consider the claim because, as with the SAC’s
27   Section 1983 claims addressed in the Report, the new ADA claim is pleaded in a
28   conclusory fashion.
 1         Accordingly, the Court hereby accepts and adopts the findings, conclusions,
 2   and recommendations of the Magistrate Judge.
 3         IT IS ORDERED that Plaintiff’s Second Amended Complaint is DISMISSED
 4   with prejudice.
 5

 6   DATED: January 21, 2020
 7

 8
                                         R. GARY KLAUSNER
                                         UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
